DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 4/23/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “generator” “discriminator” “privacy adversary” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder units coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Claim elements in this application that use similar terms to units/modules “generator, discriminator, privacy adversary” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nasr et al (NPL, Machine Learning with Membership Privacy using Adversarial Regularization, page 634-646, 2018 October 15-19).
	Regarding claim 1, Nasr discloses a system for generating representative data, the system comprising: a generator configured to create, using a learning model (learning model, page 635), one or more generated records based on a plurality of training records (training records, pages 640-641) obtained from a sensitive database (data holder, page 634); a discriminator trained to identify the generated records (experiments and datasets section described training data and reords, page 638-639) as being generated based on the training records; and a privacy adversary (privacy adversary, pages 640-641) trained to identify a training sample as being more similar to a distribution of the generated records than a distribution of reference records, the generator, the discriminator, and the privacy adversary being in data communication (communication via Internet, page 634).

Regarding claim 2, Nasr further discloses the system of claim 1, wherein the learning model (training models 5.2-5.3, pages 638-639) is revised based on results attained by the discriminator.

Regarding claim 3, Nasr further discloses the system of claim 1, wherein the privacy adversary comprises a multi-layer neural network (see section 5.2 for neural network, page 638) that produces a binary value indicating whether an input sample originates from the generated records or the reference records.

Regarding claim 4, Nasr further discloses the system of claim 1, wherein the generator is configured to be: trained to generate a distribution of the generated records similar to a distribution of the training records in order to reduce a performance of the discriminator and distorted from the distribution of the training records (training records, pages 640-641) in order to reduce a performance of the privacy adversary.

Regarding claim 5, Nasr further discloses the system of claim 1, the system further comprising a classifier, the generator, the discriminator, the privacy adversary, and the classifier being in data communication, wherein the generator is configured to be trained based on the discriminator being configured with output of the generator as input, wherein an output of one indicates a real classification (classification models, page 638-639), the classifier being configured with the generator output as input, conditioned on class, and the privacy adversary being configured with a set of generator outputs and accompanying conditioning class and utility inferred class, a set of reference samples, and a given training sample, wherein an output of one from the privacy adversary indicates a reference-like classification (page 643).

Regarding claim 7, Nasr further discloses the system of claim 1, the system further comprising a classifier, the generator, the discriminator, the privacy adversary, and the classifier being in data communication (communication via Internet, page 634), wherein the classifier is configured to be trained to indicate that the generated records are plausible, based on conditioning, and to generate a class label as input to the generator.

Regarding claim 8, Nasr further discloses the system of claim 1, wherein the discriminator is configured to be trained to detect that a given generated record is distinguished from the training records and that a given training sample originates from the training records (training records as shown in page 639-640).

Regarding claim 9, Nasr further discloses the system of claim 1, wherein the discriminator is configured to be trained based on the discriminator configured with output of the generator as input, and the discriminator configured with a given training sample (table 1, page 639) as input.

Regarding claim 11, Nasr further discloses the system of claim 1, the system further comprising a classifier, the generator, the discriminator, the privacy adversary, and the classifier being in data communication (communication via Internet, page 634), wherein the classifier is configured to measure a distortion (interference attack, page 635) a given generated sample, given a conditioning during generation, the conditioning being to generate samples (page 639 shows training samples data table) from a particular data class or with a set of desired properties.

Regarding claim 16, Nasr further discloses the system of claim 1, wherein the training records and the reference records originate from a same larger common database (data holders, page 634) and the reference records are composed of data excluded from the training records.

Regarding claim 18, Nasr further discloses the system of claim 1, wherein the generator is further configured to provide the generated records to an application programming interface (API, page 634) endpoint in a cloud environment.

Regarding claims 19-20 recite limitations that are similar and in the same scope of invention as to those in claim 1 above; therefore, claims 19-20 are rejected for the same rejection rationale/basis as described in claim 1.

Allowable Subject Matter
Claims 6, 10, 12, 13, 14, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674